—In an *664action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Queens County (Santucci, J.), dated August 13, 1991, which granted the defendants’ motion for summary judgment dismissing the complaint, and (2) an order of the same court (LeVine, J.), entered May 14, 1992, which denied the plaintiffs’ motion for leave to renew.
Ordered that the orders are affirmed, with costs.
We agree with the Supreme Court that there are no issues of fact requiring a trial. Nor did the court improvidently exercise its discretion in denying renewal. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.